OPINIÓN DEL TRIBUNAL.
No estando fundada la solicitud de Habeas Corpus pre-sentada por el abogado Don Eugenio Benitez Castaño en representación de los peticionarios arriba expresados en. ninguno de los,casos que enumera el artículo 483 del Có-digo de Enjuiciamiento Criminal, y siendo por otra parte el presente caso completamente distinto al resuelto por esta Corte Suprema referente á Erancisco Márquez Cue-llo,
Se declara sin lugar la solicitud de excarcelación, y en su consecuencia se.ordena que los peticionarios Ramón Chico, José Acevedo, Antonio Acevedo, Cruz Concep-ción, Gregorio Correa y Eleuterio López, queden bajo la custodia del Alcaide de la Cárcel de Aguadilla que aquí les condujo, imponiéndose las costas del procedimiento á los peticionarios.

Sin lugar.

Jueces concurrentes: Sros. Presidente Quiñones, y Asociados, Hernández, Higueras y MacLeáry.
El Juez Asociado Sr.. Wolf no formó Tribunal en la vista de este caso.